DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 03/03/2022 has been entered. Claims 1-17 are pending in this instant application.  Claims 4-10 and 13 are withdrawn. Claims 1-3, 11, 12, and 14-17 are currently under examination.   

Priority
This application is a 371 of PCT/US18/56224 filed on 10/17/2018, which claims benefit of US Provisional Application No. 62/573,609 filed on 10/17/2017.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-3, 11, 12, and 14-17) in the reply filed on 03/03/2022 is acknowledged. Claims 4-10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2022. Thus, claims 1-3, 11, 12, and 14-17 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/07/2020 has been considered.

Claim Objections
Claims 1, 2, 11, 12, 14, and 15 are objected to because of the following informalities: In claim 1, change the incorrect recitation “for use with” (line 1) to “for use as”;  spell out the abbreviated “CBD” (line 2) to “cannabidiol (CBD)”; change the incorrect recitation “or otherwise, and synthetics identical 1, D3, B12 and capsaicin/capsicum and related salts; Dihydromyricetrim” (lines 10 to 11) with “vitamin B1, D3, or B12; capsaicin/capsicum or salts thereof; Dihydromyricetin”.  In claim 2, change the incorrect recitation “claim 1, which further comprises at least” (line 1) to “claim 1, wherein the complex is characterized by at least” because many elements, for example, the “An acrylic adhesive with non-functionality” in component (a) is present in preceding claim 1; in component (a), replace the entire recitation with “further comprising an adhesive with only OH-functionality and one or more enhancers selected from the group consisting of azone, oleic acid, and dimethyl sulfoxide (DMSO);”; in component (b), change the entire recitation to “further comprising a polyisobutylene (PIB) adhesive, wherein the cycloaliphatic hydrocarbon resin functions as a tackifier that improves adhesion to mucosa using the acrylic adhesive mixed at 1-50% by weight;”; in component (c), replace the entire recitation with “further comprising a PIB adhesive with enhancers: at 3% by weight of Azone or oleic acid which doubles the transdermal delivery of active from PIB;”; in component (d) change the incorrect recitation “CBD of concentration 80-95%” to “CBD at a concentration of 80-95% (w/v)”; in component (e), insert the missing word “additional” immediately before the recitation “tetrahydrocannabinol”; in component (f), change the entire recitation to “A semisolid hydrogel, wherein the hemp oil consists essentially of CBD  and additional THC (80-95%, wt/vol), and further in combination with ethanol (EtOH)/water (80/20, vol/vol), and optionally with one or more enhancers selected from the group consisting of azone, oleic acid, and limonene;”; insert the missing word claims 11 and 12, insert the missing phrase “wherein the complex is” immediately after the recitation “of claim 1,” (line 1). In claim 14, insert the missing word “additional” immediately before the recitation “terpenes” (line 2) because the preceding CBD is one terpene. In claim 15, change the incorrect recitation “claim 1 that does not” to “claim 1, wherein the complex does not”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 11, 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3, 11, 12, 14, and 15 depend from claim 1.
Claims 1 and 2 recites “LIDOCAINE®” (last line of claim 1) or “azone” (components (a), (f), and (g) of claim 2), which are trade names and do not identify or describe the good. “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982)”. See MPEP 2173.05(u) [R-11.2013]. Applicant is advised to change the above recitation to “lidocaine” and “1-dodecylazacycloheptan-2-one”, respectively. 
The term “saturated” in components (e) and (g) of claim 2 is a relative term which renders the claim indefinite. The term “saturated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The above recitation is not the saturation in a solution. Applicant is advised to change the recitation to “compounded”.
Regarding claims 16 and 17, the phrase "such as" (line 2 of claims 16 and 17) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is advised to change the recitation “cyclodextrin comprises a beta-cyclodextrin such as hydroxypropyl-beta-cyclodextrin” (lines 2 to 3 of claim 16) to “cyclodextrin is selected from the group consisting of hydroxypropyl-beta-cyclodextrin”, to delete the recitation “a beta-cyclodextrin such as” (line 2 of claim 17), and to replace the conjunction “and” (line 5 of claim 17) with “or”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(I) Claims 1-3, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lefler et al. (US 2018/0263913, published on September 20, 2018 and benefited from US Provisional Application No. 62/502,628 filed on May 6, 2017 and 62/472,159 filed on Mar. 16, 2017, hereinafter referred to as Lefler ‘913).
With regard to structural limitations “A complex comprises: cannabidiol (CBD) derived from hemp oil; at least one hydrogel that comprises one or more of polyethylene oxide; an adhesive comprising a cycloaliphatic hydrocarbon resin and an acrylic adhesive with non-functionality; and at least one active selected from melatonin (or compounded with other ingredient to be safely edible or portable; or further comprising one or more of vitamin C and additional terpenes)” (claims 1, 11, 12, and 
Lefler ‘913 disclosed a modified release formulations of cannabinoids prepared into as bi-layer or even multi-layer tablets. The cannabinoid can be extracted and formulated to provide a number of sustained release combinations. Of particular interest are 100 percent ∆9-tetrahydrocannabinol (THC) tablets, 100% cannabidiol (CBD) tablets, 10: 1 THC/CBD, 1: 10 THC/CBD, and 50:50 THC/CBD. Preferred formulations may include natural extracts of Cannabis. A fast or even immediate release cannabinoid is prepared having the formula listed in Table 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . In one aspect of this modified-release formulation, cannabinoid APIs (e.g., cannabidiol) are combined with therapeutically effective amounts of other APIs, for example five (5.0) mg melatonin for use as a sleep aid. For nighttime use and for treating withdrawal symptoms specifically, a bilayer tablet provides the extended release of cannabinoids, along with a layer containing THC or melatonin (page 14/26 to 15/26, [0153, 0154, 0158, hemp plant, Cannabis Sativa. The essential oil components (terpenoids) of Cannabis sativa exhibit anti-inflammatory properties, and its flavonoids express antioxidant activity. [0276] A carbomer is a homopolymer of acrylic acid, which is cross-linked, or bonded, with any of several polyalcohol allyl ethers; for example, Carbopol® is available in grades that vary in viscosity, polymer type, and polymerization solvent. Being cross-linked, these polymers are not water soluble but are swellable and gel forming. Polyethylene oxide (PEO) [POLYOX™] resins are water soluble, nonionic polymers and can form association complexes with a variety of monomeric and polymeric electron acceptors (e.g., gelatin, carbomer) (page 2/26, [0006]; page 11/26, [0107]; pages 22/26 to 23/26, [0276, 0280, and 0283]).
Thus, these teachings of Lefler ‘913 anticipate or, in the alternative, as obvious to Applicant’s claims 1-3, 11, 12, 14, and 15 because lactose, starch, cellulose, and/or hyprormellose in Table 1 of Lefler ‘913 contain sugar ring and read on the limitation “cycloaliphatic hydrocarbon resin” of this application. The immediate or modified release formulation of Lefler ‘913 meets all structural limitation of claimed complex and would carry the same properties, including “as an enhanced delivery vehicle”, “sublingual”, “said pill comprises a hardness value, and a disintegration value allowing passage of the active ingredient into a subject”, and “said complex does not include any cyclodextrin”, required by claims 1, 3, and 15.

(II) Claims 1-3, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Babul (WO 2008/024408, published on February 28, 2008, hereinafter referred to as Babul ‘408) in view of Vinik et al. (US 2006/0270625, published on November 30, 2006, hereinafter referred to as Vinik ‘625).
With regard to structural limitations “A complex comprises: cannabidiol (CBD) derived from hemp oil; at least one hydrogel that comprises one or more of polyethylene oxide, polypropylene oxide, 
Babul ‘408 disclosed that a transdermal dosage form, containing a cannabinoid agonist in combination with a substantially non-releasable form of an aversive agent, includes tablets or capsules. In other embodiments, the dosage form is co-administered with a non-cannabinoid agonist for the treatment of the same medical condition as the cannabinoid agonist via oral, subcutaneous, transdermal, topical, transmucosal, buccal, sublingual, or transmucosal route. Cannabis is defined as pure cannabis or any compound or chemical component thereof, including tetrahydrocannabinol, cannabinol, cannabidiol and cannabichromene. Marijuana is Cannabis sativa, the hemp plant. A buccal spray containing THC and cannabidiol was approved in Canada for the symptomatic relief of neuropathic pain. In some embodiments, the abuse intervention agent is one or more naso-mucosal, oro-mucosal, respiratory or tissue irritants selected from, capsaicinoids, terpenoid 1 ,4-unsaturated dialdehydes, capsaicin, capsaicin analogs, or acetylsalicylic acid (page 60/181, [00211]; page 62/181, [00215]; page 12/181, [0045]; page 2/181, [0002]; page 36/181, [00145]; pages 65/181 to 66/181, [00229]). The cannabinoid agonist may be used for the treatment of any diseases and disorders, including pain, osteoarthritis, neuropathic pain, cancer pain, acute pain, diabetes, muscle spasms, and rheumatoid arthritis. The dosage form comprises a drug reservoir composition typically in the form of a gel or polymeric carrier having uniformly dispersed within a cannabinoid agonist and an abuse nullifying amount of an aversive agent. In preferred embodiments, the reservoir is formed from a polyacrylate or a styrenic block copolymer-based adhesive. The acrylic polymers comprise at least two or more exemplary components selected from acrylic acids, alkyl acrylates, methacrylates, copolymerizable secondary monomers or monomers with functional groups, including hydroxyethyl acrylate and hydroxypropyl acrylate. In additional embodiments, the cannabinoid agonist reservoir may optionally contain additional components such as, additives, permeation enhancers, stabilizers, dyes, diluents, plasticizer, tackifying agent, pigments, carriers, inert fillers, antioxidants, excipients, and gelling agents. Examples of suitable tackifying agents include aliphatic hydrocarbons; polyterpenes; ESCOREZ™, aliphatic hydrocarbon resins, rosin ester tackifiers, and the like; mineral oil (page 70/181, [00238]; page 92/181, [00298]; pages 97/181 to 100/181, [00311, 00313, 00315, and 00318]). The cannabinoid agonist reservoir is formed from hydrophobic and/or lipophilic polymeric material, such as, hydrophobic polyurethane, ethylene-vinyl acetate copolymer (EVA). The material forming the cannabinoid agonist has a solubility for the cannabinoid agonist of about 0.5 wt % to about 40 wt % of the total polymer composition. In some preferred embodiments, a flux enhancer to promote the penetration of the cannabinoid agonist through the skin is included in the adhesive layer. Suitable flux enhancers include cycloaliphatic hydrocarbons such as mineral oil; cycloaliphatic hydrocarbons such as N-methyl-2-pyrrolidone and azone; salicylates;  aliphatic acids such as oleic acid and lauric acid, terpenes such as cineole. In some preferred embodiments, preferred plasticizers include triethyl citrate, dimethyl isosorbide, acetyltributyl citrate, castor oil, propylene glycol, and polyethylene glycol, or any combination. In some preferred embodiments, the permeation enhancer is preferably a lipophilic solvent, for example, dimethyl sulfoxide. In some preferred embodiments, the humectants include polyhydric alcohols and polyvinyl pyrrolidone. Preferred polyhydric alcohols are propylene glycol, butylene glycol, polyethylene glycol, glycerol. A film-forming polymer to assist in water solubility and/or stability includes hydroxy-functional acrylates or polyethylene glycol-functional acrylates (pages 107/181 to 109/181, [00337 and 00342]; pages 119/181 to 120/181, [00380]; pages 128/181 to 129/181, [00410-00413]; page 137/181, [00446]). 
Babul ‘408 did not explicitly disclose the limitations “active selected from vitamin B1 or B12; or capsaicin (or further comprising one or more of vitamin C)”, required by claims 1 and 14.
Vinik ‘625 disclosed a nutraceutical formulation for treating diabetic neuropathy or pain, the formulation comprising an alpha lipoic acid, at least one GLA compound, at least one vitamin C compound, at least one vitamin B compound, and, optionally, acceptable amounts of additives selected from the group comprising at least one of fish oil, vitamin B6, vitamin B12, a vitamin B6/B12 combination, and vitamin E, wherein the GLA is selected from the group consisting of borage oil, ascorbylated borage oil, evening primrose oil, blackcurrant, fungal oil, hemp oil, and mixtures thereof; and wherein at least one vitamin B compound comprises thiamine, benfotiamine, and mixtures thereof. The “Benfotiamine” is a synthetic fat-soluble form of thiamine (vitamin B1). "Therapeutic agents" include topical treatment with capsaicin cream (pages 2/8 to 3/8, [0011, 0012, 0024, and 0025]). Dosage forms for topical administration can contain polyethylene glycol 400, butylated hydroxyanisole, propyl gallate, citric acid, propylene glycol. A transdermal system, such as an acrylic-based polymer adhesive with a resinous crosslinking agent impregnated with the composition can be applied (page 6/8, [0055]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic co-administered compound as taught by Babul ‘408 with specific compound (vitamin B1 or B12; capsaicin; or vitamin C) in view of Vinik ‘625 for treating neuropathic pain. One would have been motivated to do so because (a) Babul ‘408 teaches that the dosage form is co-administered with a non-cannabinoid agonist for the treatment of the same medical condition as the cannabinoid agonist via oral, subcutaneous, transdermal, topical, transmucosal, buccal, sublingual, or transmucosal route. The cannabinoid agonist may be used for the treatment of pain, neuropathic pain, cancer pain, acute pain, and diabetes, and (b) Vinik ‘625 disclosed that a formulation 
The composition of Babul ‘408 in view of Vinik ‘625 meets all structural limitation of claimed complex and would carry the same properties, including “as an enhanced delivery vehicle”, “said pill comprises a hardness value, and a disintegration value allowing passage of the active ingredient into a subject”, and “said complex does not include any cyclodextrin”, required by claims 1, 3, and 15.

(III) Claims 1-3, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lefler et al. (US 2018/0263913, published on September 20, 2018 and benefited from US Provisional Application No. 62/502,628 filed on May 6, 2017 and 62/472,159 filed on Mar. 16, 2017, hereinafter referred to as Lefler ‘913). Claim 1-3, 11, 12, 14, and 15 are rejected here because they have been rejected under 102 above.
Lefler ‘913 disclosed a modified release formulations of cannabinoids prepared into as bi-layer or even multi-layer tablets. The cannabinoid can be extracted and formulated to provide a number of sustained release combinations. Of particular interest are 100 percent ∆9-tetrahydrocannabinol (THC) tablets, 100% cannabidiol (CBD) tablets, 10: 1 THC/CBD, 1: 10 THC/CBD, and 50:50 THC/CBD. Preferred formulations may include natural extracts of Cannabis. A fast or even immediate release cannabinoid is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . In one aspect of this modified-release formulation, cannabinoid APIs (e.g., cannabidiol) are combined with therapeutically effective amounts of other APIs, for example five (5.0) mg melatonin for use as a sleep aid. For nighttime use and for treating withdrawal symptoms specifically, a bilayer tablet provides the extended release of cannabinoids, along with a layer containing THC or melatonin (page 14/26 to 15/26, [0153, 0154, 0158, and 0170]; pages 24/26 to 26/26, [0301, 0311, and 0314]). Marijuana is dried hemp plant, Cannabis Sativa. The essential oil components (terpenoids) of Cannabis sativa exhibit anti-inflammatory properties, and its flavonoids express antioxidant activity. [0276] A carbomer is a homopolymer of acrylic acid, which is cross-linked, or bonded, with any of several polyalcohol allyl ethers; for example, Carbopol® is available in grades that vary in viscosity, polymer type, and polymerization solvent. Being cross-linked, these polymers are not water soluble but are swellable and gel forming. Polyethylene oxide (PEO) [POLYOX™] resins are water soluble, nonionic polymers and can form association complexes with carbomer) (page 2/26, [0006]; page 11/26, [0107]; pages 22/26 to 23/26, [0276, 0280, and 0283]).
Lefler ‘913 did not explicitly disclose the limitations “hydrogel is cross-linked with a cyclodextrin, and wherein the cyclodextrin is selected from or consists of hydroxypropyl-beta-cyclodextrin, methylated cyclodextrin, alpha-cyclodextrin, beta-cyclodextrin, or gamma-cyclodextrin”, required by claims 16 and 17.
However, Lefler ‘913 also disclosed that cyclodextrins permit improved solubilization of cannabinoids. Cyclodextrins can solubilize hydrophobic drugs in pharmaceutical applications, and crosslink to form polymers used for drug delivery. Typical cyclodextrins contain a number of glucose monomers ranging from six to eight units in a ring, creating a cone shape: (alpha)-cyclodextrin: 6-membered sugar ring molecule; (beta)-cyclodextrin: 7-membered sugar ring molecule; (gamma)-cyclodextrin: 8-membered sugar ring molecule. The modified release layer may comprise a cannabinoid (e.g, dronanibinol powder, cannabinoid resin) combined with 2-hydroxypropyl-1-cyclodextrin (pages 17/26, [0189-0192, 0196, and 0199]; page 15/26, [0174]). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the PEO/polyacrylate/starch gel matrix with cyclodextrin-crosslinked PEO/polyacrylate/starch gel matrix as taught by Lefler ‘913 to permit improved solubilization of cannabinoids, described above. One of skill in the art would have a reasonable expectation that by substituting the PEO/polyacrylate/starch gel matrix with cyclodextrin-crosslinked PEO/polyacrylate/starch gel matrix as taught by Lefler ‘913 to permit improved solubilization of cannabinoids, one would achieve Applicant’s claims 1-3, 11, 12, and 14-17. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623